Citation Nr: 0527901	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  02-17 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee, left knee, lumbar and dorsal spines.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from March 1941 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The RO, in pertinent part, denied 
entitlement to service connection for arthritis of the right 
and left knees and lumbar and dorsal spines. 

The veteran presented testimony at a personal hearing in 
March 2003 at the RO.  A copy of the hearing transcript was 
placed in the claims file.    

The Board notes that the evidence of record shows that the 
veteran has arthritis of multiple joints and that the RO in 
the most recent supplemental statement of the case in 
February 2005 presented the issue as entitlement to service 
connection for arthritis.  However, the issue on appeal and 
certified to the Board is as stated on the first page. 


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's arthritis 
of the knees, lumbar and dorsal spines either had its onset 
in service or preexisted service and was permanently worsened 
therein, or was diagnosed within one year after separation 
from service.




CONCLUSION OF LAW

Arthritis of the right knee, left knee, lumbar and dorsal 
spines was not incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran's claim was received in February 1991 
and a rating was issued in September 1991.  The Board 
acknowledges that the timing of the notice in this case was 
noncompliant with the statutory requirement that it should 
precede the initial RO decision; however, the Board finds 
that this notice error was not prejudicial to the appellant.  
At the time the veteran submitted a claim in January 2000 and 
a development letter regarding well-grounded claims was sent 
to him in February 2000, notice complying with 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3159(b)(1) was not mandated.  The 
passage of the VCAA, which also eliminated the concept of a 
well-grounded claim, was in November 2000, therefore, notice 
was mandated at the time of the initial AOJ decision in April 
2001.  However, the proper subsequent VA process, in this 
case consisting of subsequent RO adjudicative actions, and 
VCAA notification letters, essentially cured the error in the 
timing of notice, and afforded the appellant a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In December 2003 and in May 2005, the RO notified the 
appellant of evidence needed for a service connection claim 
and what the evidence must show to establish entitlement to 
an increased evaluation for a service-connected disability.  
The RO notified the appellant of the four required content 
elements.  He was notified of the information and evidence 
not of record (1) needed to substantiate his claim; (2) that 
VA will seek to provide; (3) that the claimant is expected to 
provide and to provide "any evidence in [his] possession 
that pertains" to his claim, as provided in 38 C.F.R. 
§ 3.159(b)(1).  

The appellant was also advised, by virtue of a detailed 
September 2002 statement of the case (SOC) and a supplemental 
statement of the case issued in February 2005 of the 
pertinent law and what the evidence must show in order to 
substantiate his claim.  In addition, the September 2002 SOC 
provided the appellant with the new regulations implementing 
the VCAA.  The Board therefore finds that appropriate notice 
has been given in this case.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.  For these reasons, any failure 
in the language of VCAA notice by the RO constituted harmless 
error.  It is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

The Board notes that the veteran's service medical records 
are unavailable from the National Personnel Records Center 
(NPRC), and are thought to have been destroyed in a fire in 
the early 1970's.  Based on information provided by the 
veteran in November 2002, the RO requested that NPRC perform 
a search of alternate sources to include medical, dental, the 
Army Surgeon General's Office (SGO) reports, and morning and 
sick reports on file.  NPRC replied that a search was 
negative.  The Board is mindful that, in a case such as this, 
where service medical records are unavailable, there is a 
heightened obligation to explain our findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The veteran has been afforded a medical examination and a 
medical opinion was obtained.  Pertinent outpatient treatment 
records were obtained.  It appears that all obtainable 
evidence identified by the appellant relative to his claim 
has been obtained and associated with the claims file, and 
that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In May 2005 the veteran was 
contacted by telephone by VA and he stated that he had no 
additional evidence to submit.  

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may obviate 
the need for medical evidence of a nexus between present 
disability and service.  See Savage, 10 Vet. App. at 497.  
The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

III.  Factual background

In the veteran's claim, received in January 2000, he sought, 
in pertinent part, entitlement to service connection for 
"rheumatism (arthritis)" and stated that it showed on his 
discharge examination from service.  The veteran wrote that 
VA had made arrangements for him to have an examination for 
arthritis and another disorder; however, he was unable to 
make it to the examination.  He denied having previously 
submitted a claim for VA disability benefits.  

Service medical records are not available.  A February 2001 
reply from the National Personnel Records Center (NPRC) to a 
request for the veteran's service medical records shows that 
no intact official medical records were on file, and that 
this was a "fire-related" case.  That response means that the 
veteran's records presumably were destroyed by an accidental 
fire at the NPRC facility in St. Louis, Missouri, in July 
1973.

A discharge paper dated in October 1945 submitted with the 
veteran's claim shows that the veteran participated in 
battles and campaigns but does not list any medals which 
could be related to combat and noted that there were no 
wounds received in action.  His military occupation specialty 
(MOS) was shown as Heavy Truck Driver.  

VA outpatient treatment records for a period from January 
1996 to February 2000 first show a diagnosis of degenerative 
joint disease (DJD) when the veteran was seen for unrelated 
disorders in July 1996 and then in subsequent treatment 
records.  In January 2000 he reported to a social worker that 
he had arthritis which developed while he was in the 
military.  In February 2000 he sought treatment for pain in 
the back of his neck and in his knees.  X-rays in February 
2000 show minor degenerative changes of the dorsal spine, 
osteoarthritis of the left and right knees, and early 
osteoarthritis of the lumbosacral spine.  

Private medical treatment records show that at the time of a 
hospital admission in September 1998 for a cardiac condition, 
a review of systems noted no joint pain, swelling or 
tenderness.  In 1995, he sought treatment for a 
gastrointestinal condition and the physician noted that the 
veteran had been started approximately two to three weeks 
earlier on a non-steroidal anti-inflammatory drug for neck 
pain which he took for approximately five days.  

Additional VA outpatient treatment records for a period from 
April 1999 to September 2002 show that the veteran was seen 
in November 2000 to get a refill of his arthritis medication.  
In March, April, June, and September 2001 a VA examiner noted 
obvious degenerative changes of the cervical spine with 
decreased range of motion secondary to arthritis.  The 
diagnoses included a history of DJD.  In January 2002, a past 
medical history included DJD of his spine and the diagnoses 
included osteoarthrosis of the cervical spine.    

In October 2002 the veteran wrote that he did not have 
service medical records in his possession.

Additional VA medical records received in October 2002 
include duplicates of records previously received and do not 
show an etiology for DJD.  

The veteran testified at a personal hearing in March 2003 
that he had been in combat.  He testified regarding shrapnel 
wounds received in service in May 1945 and stated that he had 
arthritis in his left knee due to a shrapnel wound in the 
left leg.  He also claimed that he had a knot on the back of 
his neck from when a tank fell over and something fell on 
him.  The knot on the back of the neck affected his neck 
which now had arthritis.  He testified that shortly after he 
separated from service, VA contacted him saying he had a 
disability due to the arthritis and loss of hearing.  

At a VA C&P examination of joints in April 2003, the veteran 
stated that he was told that he had arthritis of the right 
elbow in 1945 which he had had since he was wounded in 
service.  He also had some problem with arthritis of the left 
elbow, neck, shoulders, and knees.  The clinical findings 
were recorded.  The assessment was that the veteran had 
multiple joint pain which was most likely due to 
osteoarthritis.  X-rays of both knees in the past revealed 
evidence of osteoarthritis.  The pain in his knees (and left 
ankle and elbows) was most likely due to osteoarthritis.  The 
examiner stated that osteoarthritis can be found at the 
veteran's age in any joint without a history of injury.  The 
examiner's pertinent opinion was that it was as least as 
likely as not that a left knee disability was not related to 
shell fragment wound of the left leg. 

In a rating decision in July 2003, in pertinent part, the RO 
denied entitlement to service connection for a shrapnel wound 
of the left leg and for a knot on the back of the neck.  

A statement from the veteran's brother was received in 
November 2003 wherein he wrote that he had met the veteran in 
Europe and recalled that the veteran had a leg injury.  

Additional VA outpatient treatment records from October 2002 
to February 2004 show that the veteran is followed for 
multiple disabilities including arthritis.  He had arthritic 
pain which was treated with medication.  


IV.  Analysis

The veteran contends that his current arthritis of the right 
knee, left knee, and lumbar and dorsal spines is related to 
service and therefore, service connection should be 
established.  He has contended that arthritis of the left 
knee is related to a shrapnel wound of the left leg.  The 
Board notes that in a July 2003 rating decision, the RO 
denied entitlement to service connection for a shrapnel wound 
of the left leg.

As noted above, the RO received notification from NPRC that 
the veteran's service medical records were presumed lost in 
the 1973 fire at the NPRC facility in St. Louis, Missouri, 
and a search of alternate sources was negative.  While it is 
unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken pursuant to the duties and obligations set forth 
in Pruitt, 2 Vet. App. at 85, and O'Hare, 1 Vet. App. at 367.

Initially, the Board notes that the veteran did serve during 
a defined period of war under 38 C.F.R. § 3.2(f).  He has 
alleged that arthritis of the left knee is a result of trauma 
suffered in combat.  According to his discharge paper, his 
military specialty was Heavy Truck Driver.  Although the 
evidence also establishes that the veteran saw duty in the 
European Theater in World War II, there is no indication in 
the records that he was a veteran of combat, or that he was 
awarded any medals or citations that would indicate 
otherwise.  In addition, although the veteran claims he 
suffered a shrapnel wound in service, his discharge paper 
shows that there were no wounds received in action.  Thus, 
his service does not fall under the definition of "engaged 
in combat with the enemy" and consideration under 
38 U.S.C.A. § 1154(b) is not warranted.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Sizemore v. Principi, 
18 Vet. App. 264, 272 (2004).

Even if the Board were to assume for the purpose of our 
analysis that the veteran, had suffered a shrapnel wound of 
the left leg, and therefore had engaged in combat with the 
enemy, the analysis required by 38 U.S.C.A. § 1154(b) applies 
only as to whether an injury or disease was incurred or 
aggravated at that time, i.e., in service.  It does not apply 
to the questions of whether there is a current disability or 
a nexus connecting any current disability to service.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  The provisions of 38 C.F.R. § 
1154(b) do not obviate the requirement that a veteran submit 
medical evidence of a causal relationship between his current 
condition and his military service.  Wade v. West, 11 Vet. 
App. 302 (1999).  In this respect, there is a medical opinion 
that the arthritis of the left knee was not related to a 
shell fragment wound of the left leg (as related by the 
veteran).  The competent medical evidence of record weighs 
against a conclusion that his current arthritis of the left 
knee is etiologically related to service.  

In addition, a VA examiner observed that the veteran had 
arthritis in multiple joints which was most likely due to 
osteoarthritis which, at the veteran's age, could be found in 
any joint without a history of injury.  

The evidence of record first shows a diagnosis of DJD in July 
1996 and arthritis of the right knee, left knee, and lumbar 
and dorsal spines was shown by X-ray findings in February 
2000, many years after service.  Further, there is no 
competent medical evidence of record that provides a link 
between the veteran's current arthritis of the right knee, 
left knee, and lumbar and dorsal spines, and service.  

We do recognize that the veteran sincerely believes that he 
has arthritis of the specified joints attributable to his 
service, but there is no evidence of record that he has any 
specialized medical knowledge.  He is competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, lay 
individuals are not considered competent to offer medical 
opinions or diagnoses, and statements to that effect do not 
provide a basis upon which to establish service connection.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the veteran's assertions are not 
competent medical evidence of a nexus (that is, a causal 
link) between current arthritis of the right knee, left knee, 
lumbar and dorsal spines and his active service, or of 
claimed continuity of symptomatology demonstrated since he 
left service.     

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's arthritis of the right 
knee, left knee, lumbar and dorsal spines, began during 
service or is related to a service-connected disability.  
There is no competent medical evidence of record that shows 
arthritis was manifested within one year after service.  
There is no competent medical evidence that the veteran 
currently has arthritis of the right knee, left knee, lumbar 
and dorsal spines which has been linked to service or to a 
service-connected disability.  No probative, competent 
medical evidence exists of a relationship between arthritis 
of the right knee, left knee, lumbar and dorsal spines and 
any continuity of symptomatology asserted by the veteran.  
See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding 
that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds 
sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per 
curiam); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's arthritis of the right knee, left knee, lumbar and 
dorsal spines is related to any incident during service.  The 
weight of the credible evidence demonstrates that the 
veteran's post-service arthritis of the right knee, left 
knee, lumbar and dorsal spines was manifested years after the 
veteran's active service, not within his active service or 
within one year after separation from service.  Thus, the 
preponderance of the evidence is against granting service 
connection, either on a direct basis or a presumptive basis.  
Since the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim must 
be denied.



ORDER

Entitlement to service connection for arthritis of the right 
knee, left knee, lumbar and dorsal spines is denied.  




	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


